Citation Nr: 1337468	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a knee condition as secondary to residuals of pelvic fracture (now service-connected right hip disability). 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck condition with headaches. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of head injury. 

4.  Entitlement to service connection for bilateral knee condition, to include as secondary to service-connected right hip disability. 

5.  Entitlement to service connection for a neck condition with headaches. 

6.  Entitlement to service connection for residuals of head injury. 

7.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability. 

8.  Entitlement to an evaluation in excess of 10 percent for right hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to July 1971, with service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  In pertinent part of that rating decision, the RO declined to reopen the previously denied claims for service connection for knee condition, neck condition with headaches, and residuals of head injury and denied the increased claims for lumbar spine and right hip disabilities. 

On his March 2010 VA Form-9, substantive appeal, the Veteran indicated that he desired to testify before a member of the Board during a videoconference hearing from the RO.  He was scheduled for such a hearing in July 2011, but he failed to show.  

The reopened issues of entitlement to service connection for bilateral knee condition, neck condition, and residuals of head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for knee condition as secondary to pelvic fracture, because the evidence of record failed to demonstrate a current diagnosed disorder in either knee that was related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's February 2002 rating decision relates to an unestablished fact (medical evidence of a current right and left knee problems and indication of medical nexus to service) that is necessary to substantiate the claim for knee condition, and raises a reasonable possibility of substantiating that claim.

3.  In the February 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for neck condition with headaches, because the evidence of record failed to demonstrate the claimed disorder was incurred in or related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

4.  The additional evidence associated with the claims folder subsequent to the RO's February 2002 rating decision relates to an unestablished fact (indicative of a medical nexus) that is necessary to substantiate the claim for neck condition with headaches, and raises a reasonable possibility of substantiating that claim.

5.  In the February 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of head injury, because the evidence of record failed to demonstrate a current diagnosed disorder as residual of an in-service head injury.  The Veteran was notified of this decision, but he did not appeal that decision. 

6.  The additional evidence associated with the claims folder subsequent to the RO's February 2002 rating decision relates to an unestablished fact (current complaints of memory and cognitive impairment and possible nexus) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

7.  Throughout the applicable period, the Veteran's lumbar spine disability has been manifested by no more than limitation on forward flexion to 30 degrees, with evidence of painful motion and further limitation of motion due to functional loss.  There is no evidence of favorable or unfavorable ankylosis, or evidence of incapacitating episodes (as prescribed by a physician) of Intervertebral Disc Disease.

8.  Throughout the entire period under appeal, the Veteran's right hip disability has been manifested by no more than subjective complaints of pain, weakness, fatigability and a lack of endurance with objective findings of degenerative joint disease that results in pain, extension limited to 10 degrees, flexion to 80 degrees, abduction greater than 10 degrees, and rotation greater than 15 degrees with toes-out; there was no objective finding of instability, flailed joint, impairment of the femur, or ankylosis. 


CONCLUSIONS OF LAW

1.  The February 2002 rating decision which denied the Veteran's service connection claim for knee condition as secondary to pelvic fracture is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the 2002 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for knee condition as secondary to pelvic fracture.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The February 2002 rating decision which denied the Veteran's service connection claim for neck condition with headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

4.  Since the 2002 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for neck condition with headaches.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The February 2002 rating decision which denied the Veteran's service connection claim for residuals of head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

6.  Since the 2002 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for residuals of head injury.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2013).

8.  The criteria for a disability rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251 and 5252 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Preliminarily, the Board notes that the thre previously denied claims described below on appeal are being reopened and are subject to additional development on remand.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

With regard to the increased rating claims, pursuant to the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2007 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.  Also, in that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records submitted by the Veteran have been associated with the claims folder.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Veteran was afforded VA joint and spine examinations in August 2007 and in September 2010, in which the examiner recorded the Veteran's subjective medical history as well as the findings obtained from the clinical examination.  Each examiner rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for knee condition as secondary to pelvic fracture, neck condition with headaches, and residuals of head injury.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for depression and left knee disorders have been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO denied the Veteran's claims for service connection in a February 2002 rating decision.  At that time, the RO determined that the evidence of record failed to demonstrate current diagnoses for the claimed knee condition and residuals of head injury and failed to demonstrate that the claimed neck condition with headaches was incurred in or otherwise related to service.  The Veteran was notified by letter of the RO's denials in the same month of the rating decision.  The Veteran did not appeal the rating decision's denial of his claims for knee condition secondary to pelvic fracture or residuals of head injury.  He did initiate an appeal to the denial of his claim for neck condition with headaches, but he failed to file a timely substantive appeal following the issuance of February 2003 statement of the case.  The RO's 2002 decision became final with respect to all three issues.  38 C.F.R. §§ 3.104, 20.1103.   

At the time of the February 2002 rating decision, the evidence of record included the Veteran's service treatment records, which showed he sustained injuries from a helicopter crash on April 1, 1969.  He was primarily treated for shrapnel wound to his right arm and fracture of the right ischium and right public ramus.  There was also a notation of bruise over his right eye on clinical examination.  A May 1970 medical history report shows the Veteran complained of episodic right knee pain that depended on the weather and he reported that he had experienced temporary amnesia when he was hit in the head.  He denied having had experience frequent or severe headaches.  A May 1971 treatment note shows that the Veteran had been hit in the forehead with a baseball bat, he had sustained a superficial abrasion, and he complained of dizziness at time.  The report of a July 1971 examination prior to separation does not reflect that the examining physician indicated any normal or abnormal findings but shows that the Veteran had several identifying marks, including a laceration scar on his upper lip.  An associated report of medical history is not available. 

The record also contained post-service private treatment records and the report of a January 2001 VA examination report.  The private treatment records showed complaints of neck pain and headaches, but failed to show that his condition was related to his period of service.  There was also a treatment noted that showed the Veteran had sustained a right medial meniscus tear injury while playing golf in July 1990.  The January 2001 VA examination report does not show any complaints or findings related to the Veteran's claimed knee condition or residuals of head injury.  The report does show findings of degenerative disc disease in the cervical spine and possible mastoiditis, as well as the Veteran's complaints of headaches.  No medical opinions regarding the etiology of the above findings were recorded. 

The Veteran also submitted a statement in which he described injuries he sustained from the April 1969 helicopter crash.  Reportedly, after the crash, he awoke with his head between his legs, he was seated in one of the radio compartments, and his helmet was split in half.    

The Veteran sought to reopen his previously denied claims in May 2007.  The additional evidence received since the 2002 rating decision includes a private medical evaluation by Dr. S.W.S. that reflects current complaints of bilateral knee pain, neck pain, headaches, memory loss and cognitive impairment.  The following objective findings were noted: mild effusion in the right knee; tenderness in the left knee and moderate muscle hypertronicity of the quadriceps muscles; and muscle spasms and myofascial pain trigger points in the cervical spine.  Dr. S. provided a medical statement that the Veteran's current conditions were related to his period of service.    

This additional private medical evaluation report received since the 2002 rating decisions relate to unestablished facts, and that are necessary to substantiate each of the claims.  Further, the additional medical records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection for knee condition as secondary to pelvic fracture, neck condition with headaches, and residuals of head injury are reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's knee condition as secondary to pelvic fracture, neck condition with headaches, and residuals of head injury claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

      A.  Lumbar Spine Disability 

The Veteran seeks a higher evaluation for his disability due to degenerative joint disease in the lumbar spine.  He contends that the severity of his symptomatology is more severe than reflected by the currently assigned 40 percent evaluation.  

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a.

Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here,  although the Veteran reports that he has experienced incapacitating episodes due to his lumbar spine disability, none of the evidence of record shows that the Veteran has had any incapacitating episodes as described under 38 C.F.R. § 4.71a, Note (1), for Intervertebral Disc Syndrome. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  

Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A review of the claims folder shows that the Veteran filed a claim for increased evaluation for his lumbar spine disability in May 2007.  During the applicable appeal period, the Veteran has submitted a private medical evaluation and he has been afforded two VA examinations in conjunction with his lumbar spine disability claim.  In addition, the record contains records of treatment received throughout the period under appeal. 

The Veteran submitted a private medical evaluation, by Dr. S.W.S., dated in February 2007 that reflects findings regarding the severity of the Veteran's lumbar spine disability.  Dr. S. noted that the Veteran reported that his chronic lumbosacral strain has continued to deteriorate over the years. The Veteran complained of constant chronic moderate to several lumbosacral pain, which radiates into his lower extremity.  On physical examination, Dr. S. observed that the Veteran has several areas of intersegmental dyskinesia and intersegmental dysfunction throughout his entire spine.  Range of motion testing revealed that the Veteran had moderate reduction in range of lumbar spine motion with loss of flexion by 20 degrees, loss of extension by 10 degrees, loss of bilateral flexion by 10 degrees and loss of bilateral rotation by 20 degrees.  

The Veteran first underwent a VA spine examination in August 2007.  That examination report shows that the Veteran complained of chronic daily low back pain, weakness, stiffness, tightness of the lower back, fatigue and lack of endurance.  He also complained of chronic moderate to severe pain that radiates down his legs to his feet.  He reported experiencing flare-ups of pain with daily activity, prolonged standing, heavy lifting, climbing ladders, and driving his car.  He reported experience severe flare-ups in pain once every other week.  The Veteran reported that he continues to work without limitation or restrictions due to his lumbar pain, but his lumbar spine had effect his previous employment.  The examiner noted that the Veteran has had no incapacitating episodes defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  However, the Veteran reported that in the past he has stayed in bed for several days in a row because of his pain.  

Physical evaluation revealed that the Veteran had slight straightening of the lumbar lordosis.  Range of motion testing revealed flexion limited to 60 degrees due to pain, extension limited to 15 degrees due to pain, and total combined limitation of the thoracolumbar spine to 165 degrees due to pain.  There was no evidence of additional loss of motion due to pain on repetitive testing beyond findings noted above.  There was also no evidence of weakness, loss of coordination, tenderness, muscle spasms or anklyosis in the lumbar spine.  He had normal strength but diminished sensory and reflex evaluations in his lower extremities.  X-ray film revealed degenerative changes of the lumbar spine.  

In September 2010, the Veteran was afforded another VA joint examination in conjunction with his claim.  The Veteran complained of fatigue, decreased motion, stiffness, weakness, muscle spasms, and pain in his lumbar spine and radiating pain in his lower extremities.  Range of motion testing revealed forward flexion limited to 45 degrees, when pain begins, and a combined range of motion of 135 degrees, when pain begins.  There was no evidence of additional limitation of motion with repetitive motion, but there was objective evidence of painful motion and tenderness on examination.  There was also evidence of muscle spasms, but the examiner opined that the muscle spasms were not severe.  The Veteran had a stooped postured, but there was normal curvature of the spine.  He walked with an antalgic gait and there was evidence of abnormal weight bearing.  Neurological examination revealed decreased reflexes and sensory.  There was no evidence of atrophy.  X-ray film revealed evidence of degenerative arthritis in the lumbar spine.  The examiner noted that the Veteran reported that he experienced incapacitating episodes two to three times a week due to IVDS. 

The Veteran seeks a higher evaluation for his lumbar spine disability.  His disability is currently rated as 40 percent disabling based on limitation of motion in the lumbar spine.  The General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine is limited, some range of motion is present.  As shown above, VA examiners have specifically noted that the Veteran did not have any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although each VA examiner noted that the Veteran's range of motion was additionally limited by pain, this has already been contemplated by the 40 percent disability rating for limitation of motion.  Moreover, none of the VA examiners observed any additional functional loss due to weakness, fatigability, incoordination on repetitive use.  In September 2010, the VA examiner specifically indicated that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Thus, the Veteran's pain has already been considered in the determination of the proper rating assigned in this case.

Moreover, the symptoms attributable to his service-connected back disability have not resulted in the functional equivalent of ankylosis.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement with degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The Board acknowledges the Veteran's assertions that he has had experienced incapacitation episodes that total a duration of at least 6 weeks in the preceding 12 months.  He has described incapacitating episodes as caused by flare-ups of severe pain that result in him staying in bed for up to several days.  However, none of the medical evidence demonstrates that he was prescribed bed rest by a physician or that he was treated by a physician for incapacitating at any point during the period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  Although the Veteran symptoms may have worsened, the medical evidence of record does not show that they rise to the level that would warrant the assignment of a higher disability rating. 

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Veteran has already been assigned separate ratings for neurologic involvement in his lower extremities as secondary to his diabetes mellitus.  While the record shows that the Veteran complained of erectile dysfunction, that condition was attributed to his testicular hypogonadism by an August 2007 VA examiner.  His claim for service connection was denied by the RO and the Veteran did not appeal.  The Veteran has not complained of any bladder or bowel problem associated with his lumbar spine disability.  In addition, none of the VA treatment records references objective bladder dysfunction associated with his lumbar spine disability.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Veteran is entitled to be rated under the code that allows the highest possible disability rating.  After reviewing all pertinent provisions, however, there is no basis on which to assign a higher or separate disability rating.  The preponderance of the evidence is against a disability rating higher than 40 percent for the Veteran's lumbar spine disability.  In the present case because the Veteran's symptoms remained constant throughout the course of the period; staged ratings are not warranted.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56  (1990).

	B. Right Hip Disability 

The Veteran's right hip disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5252.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that arthritis is the service-connected disorder under Diagnostic Code 5010, and it is rated as limitation of motion of the hip under Diagnostic Code 5252. 

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010; Hicks v. Brown, 8 Vet. app. 417, 420 (1995) (citing Litchenfels v, Derwinski, 1 Vet.App. 484, 488 (1991)).

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id. 

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Impairment of the thigh is rated under Diagnostic Code 5253.  Limitation of rotation of the thigh, where one cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating.  Limitation of adduction of the thigh, where one cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

Ankylosis of the hip is evaluated under Diagnostic Code 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating. Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating.  38 C.F.R. § 4.71a.

The assignment of multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  The Board finds, however, that assigning separate ratings based on limitation of extension, flexion, and adduction of the hip under Diagnostic Codes 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259 (1994).  Here the key consideration has been met, in that limitation of extension, flexion, and adduction concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected left hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (providing that separate ratings may be assigned for disability of the same joint where Veteran has both limitation of flexion and limitation of extension of same leg).

In this case, the Veteran claims entitlement to an evaluation in excess of 10 percent for his right hip disability.  He filed his claim for increased rating in May 2007 and during the course of the applicable appeal period, he has been evaluated once by a private medical provider and evaluated twice by VA. 

The Veteran submitted a private medical evaluation, by Dr. S.W.S., dated in February 2007, that reflects findings regarding the severity of the Veteran's right hip disability.  Dr. S. noted that the Veteran reported that his chronic lumbosacral strain has continued to deteriorate over the years.  The Veteran complained of constant chronic moderate to severe right hip pain.  On physical examination, Dr. S. observed that palpation of the right hip revealed moderate to severe muscle guarding and hypertonicity throughout the tensor fascia lata and then the gluteal musculature on the right side.  Range of motion testing revealed that the Veteran had moderate reduction in range of motion with loss of flexion by 25 degrees (or limitation to 100 degrees), loss of extension by 10 degrees, loss of abduction by 10 degrees, and loss of adduction by 10 degrees.  

The Veteran first underwent a VA joint examination in August 2007.  That examination report shows that the Veteran complained daily pain, weakness, stiffness, fatigue and lack of endurance in his right hip, but he denied any symptoms of swelling, instability or locking.  He reported flare-ups in pain due to prolonged sitting, standing, and walking, and due to cold and damp weather.  He complained of severe flare-ups once every other week that lasted for six to eight hours.  With a flare-up, he had difficulty with walking, getting up, bending, lifting, and driving.  He reported that he currently works full time and he denied that his hip pain limits or restricts his ability to work.  Physical evaluation revealed that from a standing position, the Veteran had range of motion in the right hip limited to 85 degrees on flexion, to 20 degrees on extension, and to 45 degrees on abduction.  From a recumbent position, the Veteran had range of motion in the right hip limited to 130 degrees on flexion, no limitation on extension, to 45 degrees on abduction, to 25 degrees on adduction, to 35 degrees on internal rotation, and to 45 degrees on external rotation, with no complaints of groin pain.  X-ray film revealed degenerative changes of the right hip.  
  
On September 14, 2010, the Veteran was afforded another VA joint examination in conjunction with his claim.  The Veteran complained of pain, stiffness, reduced speed, and tenderness in his right, and he reported experiencing severe flare-ups in symptomatology approximately two to three times a week.  His pain increased with kneeling, bending, lifting, prolonged walking, and cold weather, and he was limited in the amount of yard work and child care he could do because of his right hip pain.  He reported that he was unable to cross his legs and he occasionally used a cane for ambulation.  He also reported experiencing incapacitating episodes approximately two times a week that lasted for a few hours.  The Veteran reported that he had retired in 2007 due to his back, hip, mental health and diabetes mellitus disabilities.  

On physical examination, the September 2010 VA examiner observed that the Veteran walked with an antalgic gait and there was evidence of abnormal weight bearing.  There was evidence of tenderness on palpation of the right hip.  Range of motion testing of the right hip revealed that the Veteran had limitation to 80 degrees on flexion, limitation to 20 degrees on extension, and limitation to 45 degrees on abduction.  There was objective evidence of painful motion, but the examiner observed no additional loss of motion due to pain on repetitive use.  There was evidence of decreased muscle strength in the right hip.  The examiner observed that the Veteran could not cross his leg.  X-ray film revealed no abnormalities. The VA examiner found that the Veteran's right hip disability causes him decreased mobility, difficulty with lifting and carrying, weakness, decreased strength, and pain.   

After a careful review of the evidence of record, the Board finds that the Veteran's right hip disability does not warrant a disability rating in excess of 10 percent under Diagnostic Codes 5250, 5251, or 5252.  

The evidence of record, including lay statements, private and VA examinations, demonstrates that the Veteran's right hip disability was productive of subjective complaints of pain, stiffness, decreased motion, weakness, fatigability and a lack of endurance and degenerative joint disease with objective findings of pain, extension limited to 10 degrees, flexion to limited to 80 degrees, abduction greater than 10 degrees, and rotation greater than 15 degrees with toes-out.  The Veteran has limitation of flexion and extension of the thigh well beyond a compensable degree of impairment under Diagnostic Codes 5251 and 5252 (with limitation of flexion greater than 45 degrees on flexion and limitation of extension greater than 5 degrees).  See 38 C.F.R. § 4.71a.  This disability has not been productive of limitation of thigh extension to 5 degrees, limitation of thigh flexion to 30 degrees or limitation of abduction lost beyond 10 degrees, so as to warrant a higher disability rating under Diagnostic Codes 5251, 5252, 5253. 38 C.F.R. § 4.71a.  There is also no evidence of anklyosis, favorable or unfavorable, during the period under appeal to warrant a higher evaluation under Diagnostic Code 5250.  See 38 C.F.R. § 4.71a.  An evaluation in excess of 10 percent is not warranted for limitation of flexion under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  

Even considering the Veteran's subjective complaints as outlined above, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support a higher evaluation at any time.  While all three examinations demonstrated findings of the right hip was painful on motion and the range of motion, there was no additional limitation of the Veteran's range of motion noted in degrees and the 2010 VA examiner did not indicate that the noted limitation of function revealed any increase in severity of the Veteran's right hip disability.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

While the September 2010 VA examiner observed that the Veteran was unable to cross his leg due to limitation of adduction in the right hip, this manifestation is consistent with the 10 percent evaluation currently assigned for limitation of motion of the hip.  To assign a separate compensable evaluation would be impermissible pyramiding.    

Absent limitation of thigh extension to 5 degrees, limitation of thigh flexion to 30 degrees or limitation of abduction, lost beyond 10 degrees, a higher disability rating, in excess of 10 percent is not warranted for a right hip disability under Diagnostic Codes 5251, 5252 or 5253.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Other appropriate diagnostic codes for application have been considered.  However, as the Veteran's service-connected right hip disability does not reflect findings of hip flail joint or impairment of the femur at any time during the pendency of the appeal, Diagnostic Codes 5254 and 5255 do not apply.  38 C.F.R. § 4.71a. 

Absent degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, which is not the case here as the x-ray evidence of record only reflects degenerative arthritis of the right hip, a higher disability rating is not warranted under Diagnostic Codes 5003 and 5010.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010. 

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent for limitation of flexion since the date of claim.  

      C.  Extra-schedular Consideration 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the ratings that are assigned.  A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected right hip and lumbar spine disabilities.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.   Accordingly, an extraschedular rating is not warranted.

With regard to consideration of total disability rating due to individual unemployability (TDIU), the Board notes that the Veteran has already been awarded TDIU based on the severity of his service-connected disabilities since March 2008 by the RO in a June 2008 rating decision.  The Veteran did not appeal the effective date of his TDIU award.  In addition, the evidence of record reflects that the Veteran was still employed at the time of the August 2007 VA examination and there is no evidence of his unemployability until he filed his claim for TDIU in March 2008.  The Board finds that no further consideration of TDIU prior to March 2008 is needed.  


ORDER

The claim of entitlement to service connection for knee condition as secondary to pelvic fracture is reopened.

The claim of entitlement to service connection for a neck condition with headaches is reopened.

The claim of entitlement to service connection for residuals of head injury is reopened.

Entitlement to an evaluation in excess of 40 percent for lumbar spine disability is denied. 

Entitlement to an evaluation in excess of 10 percent for right hip disability, based on limitation of flexion, is denied. 


REMAND

As noted above, with regard to the claim for service connection for bilateral knee disorder, neck disorder, headaches, and residuals of head injury, VA has received additional evidence which is sufficient to reopen the Veteran's claims; however, additional development is necessary prior to adjudication of the appeal on the merits.  In particular, a remand is needed in order to provide the Veteran with VA examinations in conjunction with each of his claims. 

The Veteran claims that he has current bilateral knee disorder secondary to his in-service pelvic fracture and service-connected right hip disability, and he has current neck disorder, headaches and residual of head injury that are related to his period of service.  His service treatment records show that he sustained significant injuries during a helicopter crash on April 1, 1969.  He reports that he injured his knees and neck and he sustained head injury during the crash.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disorders.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent VA or private medical treatment that are not yet on file.

2.  Once all the available records have been associated the claims folder, schedule the Veteran for a VA joint examination with appropriate examiner, in order to obtain a medical opinion on the etiology of the Veteran's claimed bilateral knee disorder.  The claims file and a copy of this Remand must be made available the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record and findings from 

clinical examination, the examiner should:

a)  Identify the nature of the Veteran's current claimed bilateral knee condition. 

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the left ankle disorder is causally or etiologically related to the Veteran's period of active service, to include in-service injuries sustained during a 1969 helicopter crash.

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the right and/or left knee disorder was caused by, or is aggravated by the Veteran's service-connected right hip and/or lumbar spine disability. The examiner should consider the findings of abnormal gait and weight bearing attributed to his right hip and lumbar spine disability.  

If service-connected disability aggravates (i.e., permanently worsens) the right and/or left knee disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.  In doing so, the examiner should reconcile any contrary medical evidence of record, including the 2007 private medical statements of record that suggest that the Veteran's right and left knee disorders are related to his period of service.

3.  Once all the available records have been associated the claims folder, schedule the Veteran for a VA joint examination with appropriate examiner, in order to obtain a medical opinion on the etiology of the Veteran's claimed neck condition.  The claims file and a copy of this Remand must be made available the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the claims file, including the Veteran's reported medical history and assertions, and the results of any further examination if necessary, the examiner should answer the following: 

a) Identify the nature of the Veteran's current claimed neck condition.

b) Provide a clear medical conclusion on whether the Veteran's current cervical spine disorder is at least as likely as not (50 percent or greater probability) related to any event or incident of his active service, including his reports regarding an in-service helicopter crash, where his helmet was split into two. 

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.  In doing so, the examiner should reconcile any contrary medical evidence of record, including the 2007 private medical statements of record that suggest that the Veteran's neck disorder is related to his period of service.

4.  Once all the available records have been associated the claims folder, schedule the Veteran for a VA neurological examination to assess whether he has current residuals of head injury (to include complaints of memory loss) and a current headache disorder that is related to his period of service.  The VA examiner should be a neurologist or a physician with a background relevant to assessing residuals of head injuries.  The entire claims file and a copy of this Remand must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

After reviewing the file and examining the Veteran, the VA examiner should render an opinion as to the following:

a) Identify the nature of the Veteran have a current diagnosed headache disorder or any current residuals of head injury (to include claimed cognitive impairment). 

b) Provide a medical opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a headache disorder related to his period of service, to include as residuals of a head injury sustained during 1969 helicopter crash; or are the Veteran's headache related to his cervical spine condition.

c)  Provide a medical opinion on whether is at least as likely as not (50 percent or greater probability) that the Veteran's current residuals of head injury that related to his periods of service, to include injury sustained during 1969 helicopter crash. 

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.  


5.  Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


